DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the rejection of claims 7 and 14 under 35 U.S.C. 112(b) in the prior office action, applicant argues (see page 9 of applicant's remarks filed Jan  20, 2022) the claims have been amended to address the issues. Applicant’s remarks have been fully considered. Accordingly, the rejections under 35 U.S.C. 112(b) of claims 7 and 14 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the service query” and “the corresponding objective” in line 7. The limitations lack proper antecedent basis and it is unclear how it can be determined, based on identified metadata, when the service query associated with the corresponding objective can be performed on the first computing device since a 
Claims 2 - 7 depend directly or indirectly from claim 1, do not resolve the indefiniteness, and are rejected for the same reason as claim 1.
Claim 8 recites the limitations “the service query” and “the corresponding objective” in line 9. The limitations lack proper antecedent basis and it is unclear how it can be determined, based on identified metadata, when the service query associated with the corresponding objective can be performed on the first computing device since a service query, a corresponding objective, or any association between the two, has not been previously established in the claim, as well as being unclear to what the objective corresponds to, thus the metes and bounds of the claim are unclear rendering the claim indefinite. Appropriate correction is required.
Claims 9 - 14 depend directly or indirectly from claim 8, do not resolve the indefiniteness, and are rejected for the same reason as claim 8.
Claim 15 recites the limitations “the service query” and “the corresponding objective” in line 11. The limitations lack proper antecedent basis and it is unclear how it can be determined, based on identified metadata, when the service query associated with the corresponding objective can be performed on the first computing device since a service query, a corresponding objective, or any association between the two, has not been previously established in the claim, as well as being unclear to what the objective 
Claims 16 - 20 depend directly or indirectly from claim 15, do not resolve the indefiniteness, and are rejected for the same reason as claim 15.
Conclusion
Claims 1 – 20 have no prior art rejection, as amended independent claims 1, 8 and 15, as best can be understood by the examiner, appear not to be taught by or obvious over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhogal et al. (U.S. Patent Application Publication 2012/0143596); Abuelsaad et al. (U.S. Patent Application Publication 2018/0336001); Secall et al. (U.S. Patent Application Publication 2017/0311092); BOSS et al. (U.S. Patent Application Publication 2012/0128146); Voigt et al. (U.S. Patent 10,250,973).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653